

	

		II

		109th CONGRESS

		1st Session

		S. 533

		IN THE SENATE OF THE UNITED STATES

		

			March 4, 2005

			Mrs. Hutchison

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to clarify

		  that a NADBank guarantee is not considered a Federal guarantee for purposes of

		  determining the tax-exempt status of bonds.

	

	

		1.Certain guarantees not

			 considered Federal guarantees for purposes of determining tax-exempt status of

			 bonds

			(a)In

			 GeneralSection 149(b)(3)(A)(i) of the Internal Revenue Code of

			 1986 (relating to certain insurance programs) is amended by inserting

			 the North American Development Bank, after

			 Corporation,.

			(b)Effective

			 DateThe amendment made by this section shall apply with respect

			 to any bond issued before, on, or after the date of the enactment of this

			 Act.

			

